Filed 4/28/21 In re S.R. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 In re S.R. et al., Persons Coming Under
 the Juvenile Court Law.

 SAN BERNARDINO COUNTY
 CHILDREN AND FAMILY SERVICES,                                           E076177

          Plaintiff and Respondent,                                      (Super.Ct.Nos. J269980 &
                                                                         J269981)
 v.
                                                                         OPINION
 T.C.,

          Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Steven A. Mapes,

Judge. Reversed with directions.

         Christy C. Peterson, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Michelle D. Blakemore, County Counsel and Richard W. Van Frank, Deputy

County Counsel for Plaintiff and Respondent.




                                                             1
       Mother appeals the juvenile court’s order terminating her parental rights to her

children, Isaiah R. and Summer R., who were four years old and one year old when

removed from her custody in 2017. Her only challenge on appeal is that the court found

the Indian Child Welfare Act (ICWA), 25 U.S.C. 1901 et seq., didn’t apply to the

children despite a report by both maternal grandparents revealing that their great-

grandmother is a member of the Yaqui of Arizona.

       Mother and father were present at the initial detention hearing and both denied
                          1
having Indian ancestry. The trial judge found ICWA didn’t apply. Both parents failed to

reunify, and the maternal grandparents sought custody. At the Welfare and Institutions

Code section 366 permanency planning review hearing, the grandparents completed

forms where they indicated the children have Indian ancestry. The grandfather specified

their great-grandmother was a member of the Yaqui tribe of Arizona. San Bernardino

County Children and Family Services didn’t inquire further. On November 24, 2020, the

juvenile court took judicial notice of all prior findings, including the initial finding that

ICWA didn’t apply, and then terminated mother’s parental rights.

       Mother seeks reversal and asks that we remand the case with directions that the

juvenile court order the department to investigate Isaiah’s and Summer’s status as Indian

children. We agree the grandparents’ disclosure triggered a duty for the Children and

Family Services department to inquire further and therefore conditionally reverse the

order terminating parental rights and remand for further proceedings.

       1   The court terminated father’s rights as well, but he’s not a party to the appeal.


                                                2
                                               I

                                            FACTS

          A. Initiation of the Dependency

          On March 9, 2017, San Bernardino County Children and Family Services (the

department) received an immediate response referral alleging Isaiah, who is autistic, was

found unclothed and unsupervised in the street and that mother was abusing

methamphetamine and heroin and therefore not providing adequate care. The referral also

alleged the father was in the hospital incapacitated, and the home and the child were

filthy.

          A social worker and law enforcement officer contacted mother, father, Isaiah, and

his younger sister, Summer, at the family home. The home was unsanitary and

dangerous, and both children were naked and dirty. Mother told the social worker she had

been diagnosed with paranoid schizophrenia and was having a hard time because her

medications weren’t helping. She admitted using methamphetamine two days earlier.

They also found evidence of a fight between the parents. Law enforcement arrested both

parents and the department detained the children.

          On March 13, 2017, the department filed a petition alleging both parents had

failed to properly supervise the children and allowed them to live in an unsanitary and

dangerous home. The petition also alleged mother’s mental illness impaired her ability to

provide care, father had failed to protect the children from her mental illness, and both

parents had endangered the children by abusing narcotics and engaging in domestic



                                               3
violence in front of them. (Welf. & Inst. Code, § 300, subds. (b), (c), & (j), unlabeled

statutory citations refer to this code.) Finally, the petition alleged both parents had been

unable to arrange for the care of the children as a result of their arrests. (§ 300, subd. (g).)

       B. Dependency Proceedings and the Children’s Indian Ancestry

       The juvenile court held a detention hearing on March 14, 2017. Mother and father,

who were still in custody, attended the hearing with appointed counsel. Both parents

denied knowing of any Indian ancestry and submitted completed ICWA-020 forms to that

effect. The court found a prima facie case was established that the children came within

the provisions of section 300 and for detention out of the home, ordered the children

detained from mother and father, and set the matter for a jurisdiction and disposition

hearing.

       Mother and father were present by video at the April 4, 2017 jurisdiction and

disposition hearing. The juvenile court found father to be the presumed father and found

true all the allegations in the petition, except for the allegations under section 300,

subdivision (g) relating to the parents’ incarceration. The court found ICWA did not

apply and declared the children dependents of the juvenile court. The court removed the

children from the parents’ custody and ordered reunification services and supervised

visits for them both.

       Over the course of the next several months, both parents made substantial progress

on reunification, including having the children returned to their home for unsupervised

and overnight visits. However, by November 2017, both had relapsed, and the department



                                               4
terminated unsupervised visits. On April 4, 2018, the juvenile court terminated parents’

reunification services and changed the plan for the children to placement in a foster home

with a specific goal of placement with a relative. The court authorized the department to

initiate a request under the Interstate Compact for the Placement of Children (ICPC) to

place the children with a relative in Florida.

       At the section 366 permanency planning review hearing on September 28, 2018,

the department reported Isaiah’s maternal grandmother, who lived in Colorado, was

interested in placement and adoption. The juvenile court authorized the department to

pursue out of state placement and authorized the department to allow short term visits

with the grandmother.

       At the next permanency planning review hearing on March 22, 2019, the

department reported grandmother was still very interested in adopting the children. She

came to California almost every month to visit, and on January 22, 2019, the department

approved both grandparents for unsupervised visits. Grandmother was developing a bond

with the children, who recognized her as their grandmother. The department

recommended the children transition to grandmother’s home once the interstate compact

request was approved.

       Both maternal grandparents were present at the March 22, 2019 hearing, and they

each completed a Family Find and ICWA Inquiry form. The grandmother indicated she

didn’t know if she had Indian ancestry but checked boxes to say the children had other

unidentified relatives with Indian ancestry and had family members who had lived on



                                                 5
federal trust land, on a reservation, or on a Rancheria or an allotment. The grandfather

checked boxes indicating he has ancestry tracing to the Yaqui tribe of Arizona, and the

children had other relatives with Indian ancestry who had lived on federal trust land, on a

reservation, on a Rancheria or an allotment. The grandfather identified the children’s

great-grandmother, Virginia G., as a Yaqui ancestor. Both grandparents listed Virginia G.

as living with them. The juvenile court didn’t ask about the grandparents’ claimed Indian

heritage at the hearing.

       The court authorized liberal Skype and telephone contact for the grandparents as

well as unsupervised visits in California. The court also authorized the department to

allow visits with the grandparents in Colorado during school breaks and holidays. Before

the next hearing on September 20, 2019, the department reported the ICPC request had

been approved on July 15, 2019, the children had been placed with the grandparents in

Colorado on July 30, 2019, and they had enrolled in school and were adjusting well. The

department reported the placement was appropriate, the children were building family

relationships, and the grandparents were pursuing adoption.

       C. Permanent Placement Review and Termination of Parental Rights

       After several continuances due to the COVID-19 pandemic, the juvenile court held
                                                                                         2
a permanent placement review hearing on June 19, 2020. Neither parent was present.

The department reported the children remained with the grandparents in their home in



       2Mother filed a section 388 petition requesting further reunification services,
which the trial court denied. Mother doesn’t challenge that ruling on appeal.

                                             6
Colorado and recommended the court set the matter for a section 366.26 hearing for

adoption.

          The court held the section 366.26 hearing on November 24, 2020. Mother attended

by audio connection, but father did not. County Counsel admitted into evidence the

department’s section 366.26 report and their additional information report, and mother

testified. In the section 366.26 report, the department noted the court had found at the

April 4, 2017 jurisdiction and disposition hearing that ICWA doesn’t apply. The court

found by clear and convincing evidence that the children were likely to be adopted and

took judicial notice of all prior findings, orders and judgments. The court terminated both

parents’ rights and ordered adoption as the children’s permanent plan.

          Mother filed a notice of appeal the same day which challenges the termination

orders.

                                              II

                                         ANALYSIS

          Mother argues the trial judge erred by finding ICWA didn’t apply despite the

grandparents’ asserting the children had Indian ancestry. She seeks reversal of the

termination orders and remand with directions that the trial judge order the department to

undertake further investigation because the grandparents’ revelations provided reason to

believe Isaiah and Summer are Indian children. We review a juvenile court’s finding that

ICWA does not apply for substantial evidence. (In re Austin J. (2020) 47 Cal.App.5th

870, 885 (Austin J.).)



                                              7
       Here, the issue is complicated by the fact the parents both initially represented

Isaiah did not have Indian ancestry. The trial court’s finding the ICWA didn’t apply to

Isaiah on the basis of those representations was plainly supported at the time it made the

finding in April 2017. However, the trial court adopted the same finding in November

2020, after the grandparents had provided information indicating the children have Indian

ancestry through their great-grandmother—who they said was an Arizona Yaqui. The

question we face is whether this information undermines the later trial court finding that

ICWA doesn’t apply.

       “ICWA reflects a congressional determination to protect Indian children and to

promote the stability and security of Indian tribes and families by establishing minimum

federal standards that a state court, except in emergencies, must follow before removing

an Indian child from his or her family.” (Austin J., supra, 47 Cal.App.5th at pp. 881-882;

see also 25 U.S.C. § 1902.)

       “When ICWA applies, a state court may not, for example, make a foster care

placement of an Indian child or terminate parental rights to an Indian child unless the

court is satisfied ‘that active efforts have been made to provide remedial services and

rehabilitative programs designed to prevent the breakup of the Indian family and that

these efforts have proved unsuccessful.’” (Austin J., supra, 47 Cal.App.5th at p. 882,

quoting 25 U.S.C. § 1912(d).) Before placing an Indian child in foster care, the court

must also make “a determination, supported by clear and convincing evidence, including

testimony of qualified expert witnesses, that the continued custody of the child by the



                                             8
parent or Indian custodian is likely to result in serious emotional or physical damage to

the child.” (Austin J., at p. 882.) ICWA assures that the “Indian child, the parent, and the

Indian child’s tribe have the right to intervene in any ‘proceeding for the foster care

placement of, or termination of parental rights to, an Indian child’ [citation], and can

petition the court to invalidate any foster care placement of an Indian child made in

violation of ICWA.” (Ibid.)

       Central to ICWA is the determination that a child in the dependency system is an

Indian child. The statute defines an “Indian child” as an unmarried person under 18 years

of age who is either “(a) a member of an Indian tribe or (b) is eligible for membership in

an Indian tribe and is the biological child of a member of an Indian tribe.” (25 U.S.C.

§ 1903(4) & (8); see Welf. & Inst. Code, § 224.1, subd. (a) [adopting federal

definitions].) “Being an ‘Indian child’ is thus not necessarily determined by the child’s

race, ancestry, or ‘blood quantum,’ but depends rather ‘on the child’s political affiliation

with a federally recognized Indian Tribe.’” (Austin J., supra, 47 Cal.App.5th at p. 882.)

       “Under California law, the court and county child welfare department ‘have an

affirmative and continuing duty to inquire whether a child,’ who is the subject of a

juvenile dependency petition, ‘is or may be an Indian child.’” (Austin J., supra, 47

Cal.App.5th at p. 883, quoting § 224.2, subd. (a).) “The child welfare department’s initial

duty of inquiry includes ‘asking the child, parents, legal guardian, Indian custodian,

extended family members, others who have an interest in the child, and the party

reporting child abuse or neglect, whether the child is, or may be, an Indian child and



                                              9
where the child, the parents, or Indian custodian is domiciled.’ (§ 224.2, subd. (b).) The

juvenile court must ask the participants in a dependency proceeding upon each party’s

first appearance ‘whether the participant knows or has reason to know that the child is an

Indian child’ (§ 224.2, subd. (c)), and ‘[o]rder the parent . . . to complete Parental

Notification of Indian Status ([Cal. Judicial Council] form ICWA-020).’” (Austin J., at

p. 883.)

       “Notice to Indian tribes is central to effectuating ICWA’s purpose, enabling a tribe

to determine whether the child involved in a dependency proceeding is an Indian child

and, if so, whether to intervene in, or exercise jurisdiction over, the matter.” (In re T.G.

(2020) 58 Cal.App.5th 275, 288, review den. Mar. 24, 2021 (T.G.).) The department must

provide notice to the parent or Indian custodian and the Indian child’s tribe in

proceedings seeking foster care placement or termination of parental rights “where the

court knows or has reason to know that an Indian child is involved.” (25 U.S.C.

§ 1912(a), italics added.) California law has the same requirement. (Welf. & Inst. Code,

§ 224.3, subds. (a), (b); see also Cal. Rules of Court, rule 5.481(c)(1).)

       Under section 224.2, subdivision (d), “There is reason to know a child involved in

a proceeding is an Indian child under any of the following circumstances: [¶] (1) A

person having an interest in the child, including the child, an officer of the court, a tribe,

an Indian organization, a public or private agency, or a member of the child’s extended

family informs the court that the child is an Indian child. [¶] (2) The residence or

domicile of the child, the child’s parents, or Indian custodian is on a reservation or in an



                                              10
Alaska Native village. [¶] (3) Any participant in the proceeding, officer of the court,

Indian tribe, Indian organization, or agency informs the court that it has discovered

information indicating that the child is an Indian child. [¶] (4) The child who is the

subject of the proceeding gives the court reason to know that the child is an Indian child.

[¶] (5) The court is informed that the child is or has been a ward of a tribal court. [¶] (6)

The court is informed that either parent or the child possess an identification card

indicating membership or citizenship in an Indian tribe.”

       It isn’t easy to track tribal affiliations and those connections are easily lost. “Oral

transmission of relevant information from generation to generation and the vagaries of

translating from Indian languages to English combine to create the very real possibility

that a parent’s or other relative’s identification of the family’s tribal affiliation is not

accurate. Accordingly, just as proper notice to Indian tribes is central to effectuating

ICWA’s purpose, an adequate investigation of a family member’s belief a child may have

Indian ancestry is essential to ensuring a tribe entitled to ICWA notice will receive it.”

(T.G., supra, 58 Cal.App.5th at p. 289.) This case is a stark example of that dynamic,

because the children’s parents apparently had no idea of their family’s connection to the

Yaqui tribe of Arizona, even though the children’s great-grandmother was a member and

still lived with the grandparents in Colorado.

       To advance tribes’ interest in receiving notice and their ability to intervene in

appropriate cases, the Legislature has imposed duties on the court and county welfare

departments to investigate potential tribal relations. Courts and county welfare



                                               11
departments “have an affirmative and continuing duty to inquire whether a child for

whom a petition under Section 300 . . . may be or has been filed, is or may be an Indian

child. The duty to inquire begins with the initial contact.” (§ 224.2, subd. (a).) The statute

obligates the court and child protective agencies to ask all relevant involved individuals,

including the person who reported the abuse or neglect, “whether the child is, or may be,

an Indian child.” (Id., subds. (a) & (b).) And the court is required to ask of each at the

first appearance in court “whether the participant knows or has reason to know that the

child is an Indian child” and to “instruct the parties to inform the court if they

subsequently receive information that provides reason to know the child is an Indian

child.” (Id., subd. (c).)

       In addition to the initial duty of inquiry, which applies from the outset of the

proceedings, the Legislature has imposed a duty of further inquiry if information

becomes available suggesting a child may have an affiliation with a tribe, even if the

information isn’t strong enough to trigger the notice requirement. “If the court, social

worker, or probation officer has reason to believe that an Indian child is involved in a

proceeding, but does not have sufficient information to determine that there is reason to

know that the child is an Indian child, the court, social worker, or probation officer shall
                                                                          3
make further inquiry regarding the possible Indian status of the child.” (§ 224.2, subd.

(e), italics added.) California Rules of Court, rule 5.481(a)(4) also requires further inquiry


       3 The Legislature added this requirement effective January 1, 2020, so it was in
effect before the § 366.26 hearing in this case.


                                              12
if a social worker or investigator “knows or has reason to know or believe that an Indian

child is or may be involved.” (Italics added.)

       When there is reason to believe an Indian child may be involved in a dependency,

the required inquiry is reasonably substantial. It must include interviewing the parents

and extended family members, contacting the Bureau of Indian Affairs and State

Department of Social Services, and “[c]ontacting the tribe or tribes and any other person

that may reasonably be expected to have information regarding the child’s membership,

citizenship status, or eligibility.” (§ 224.2, subd. (e)(2)(A)-(B).) The informal contact

with the tribe must “at a minimum, include telephone, facsimile, or electronic mail

contact to each tribe’s designated agent for receipt of notices . . . [and] include sharing

information identified by the tribe as necessary for the tribe to make a membership or

eligibility determination, as well as information on the current status of the child and the

case.” (Id., subd. (e)(2)(C).)

       The Legislature later amended the statute to clarify when further inquiry is

required. “There is reason to believe a child involved in a proceeding is an Indian child

whenever the court, social worker, or probation officer has information suggesting that

either the parent of the child or the child is a member or may be eligible for membership

in an Indian tribe. Information suggesting membership or eligibility for membership

includes, but is not limited to, information that indicates, but does not establish, the

existence of one or more of the grounds for reason to know enumerated in paragraphs (1)

to (6), inclusive, of subdivision (d).” (§ 224.2, subd. (e)(1).) Thus, information that is far



                                              13
less conclusive than what would trigger formal notice may trigger the obligation to

conduct further inquiry, including informal notice to any relevant tribes.

       In this case, both mother and father filed ICWA-020 forms at the time of the

detention hearing declaring they didn’t know of any Indian ancestry on either side of the

family. These preliminary responses didn’t provide reason to know or reason to believe

an Indian child might be involved in the dependency. However, circumstances changed

substantially after the maternal grandparents became involved in the case. Both

grandparents were present for the permanency planning review hearing on March 22,

2019 and submitted forms asserting Isaiah and Summer had a very close connection to a

specific Indian tribe. The maternal grandfather said his mother was a member of the

Yaqui tribe of Arizona. Moreover, his form indicated she was still alive and living with

the maternal grandparents in Colorado. This connection is specific enough to constitute

“information suggesting that either the parent of the child or the child is a member or may

be eligible for membership in an Indian tribe.” (§ 224.2, subd. (e)(1).) As a result, the

grandparents’ revelation about Isaiah’s maternal great-grandmother gave the department

reason to believe Isaiah and Summer may be Indian children and triggered a duty for the

department to inquire further, including by contacting the Yaqui tribe of Arizona.

       The department relies on Austin J. to argue the new information didn’t trigger the

need for further inquiry. Austin J. concerned ICWA compliance in connection with

jurisdiction and disposition hearings held in July 2019 at which the juvenile court held

ICWA did not apply though relatives had said their family may have Cherokee ancestry.



                                             14
The Court of Appeal observed that, after recent amendments, “[t]ribal ancestry is not

among the criteria for having a reason to know the child is an Indian child” under ICWA

or California law and held the mother’s statement she may have Indian ancestry and had

been told her mother had Cherokee ancestry and similar statements by the great aunt

didn’t establish a reason to believe the children were Indian children as defined in ICWA.

(Austin J., supra, 47 Cal.App.5th at p. 885.) “At most, they suggest a mere possibility of

Indian ancestry. Indian ancestry, heritage, or blood quantum, however, is not the test;

being an Indian child requires that the child be either a member of a tribe or a biological

child of a member . . . . Indian ancestry, without more, does not provide a reason to

believe that a child is a member of a tribe or is the biological child of a member.” (Id. at

pp. 888-889.)

       We disagree with Austin J.’s narrow reading of the kind of information sufficient

to trigger the duty of further inquiry. Instead we agree with T.G., which emphasized that

though “‘Indian child’ is defined in terms of tribal membership, not ancestry . . . the

question of membership is determined by the tribes, not the courts or child protective

agencies.” (T.G., supra, 58 Cal.App.5th at p. 294, citing Santa Clara Pueblo v. Martinez

(1978) 436 U.S. 49, 65-66, fn. 21.) Indeed the California statutory scheme provides that

“[a] determination by an Indian tribe that a child is or is not a member of, or eligible for

membership in, that tribe . . . shall be conclusive. Information that the child is not

enrolled, or is not eligible for enrollment in, the tribe is not determinative of the child’s




                                              15
membership status unless the tribe also confirms in writing that enrollment is a

prerequisite for membership under tribal law or custom.” (§ 224.2, subd. (h).)

       As the T.G. court emphasized, the determination of membership and eligibility

“often requires providing a tribe with extensive biographical data (that is, information

about ancestors and ancestry), which is why section 224.3, subdivision (a)(5)(C),

prescribes in detail the information about parents, grandparents and great-grandparents

that must be included in an ICWA notice.” (T.G., supra, 58 Cal.App.5th at p. 294.) Thus,

the statutory scheme plainly treats evidence of Indian ancestry as relevant to the tribe’s

determination about the child’s status. We therefore conclude that the very specific

evidence of Indian ancestry present in this case does provide reason to believe the

children are Indian children, even if that evidence does not directly establish the children

or their parents are members or eligible for membership.

       The recent amendment to section 224.2, subdivision (e) confirms the “reason to

believe” standard requiring further inquiry should be broadly interpreted. As we noted

above, the Legislature amended the statute to specify “[t]here is reason to believe a child

involved in a proceeding is an Indian child whenever the court, social worker, or

probation officer has information suggesting that either the parent of the child or the

child is a member or may be eligible for membership in an Indian tribe.” (Italics added.)

Those plain terms suggest a loose fit between the information that requires further inquiry

and the specific kinds of information that constitute “reason to know” a child in

dependency proceedings is an Indian child as defined by statute. The next sentence in the



                                             16
statute eliminates all doubt: “Information suggesting membership or eligibility for

membership includes, but is not limited to, information that indicates, but does not

establish, the existence of one or more of the grounds for reason to know enumerated in

paragraphs (1) to (6), inclusive, of subdivision (d).” (§ 224.2, subd. (e), italics added.)

That new provision forecloses the narrow interpretation of what constitutes reason to

believe advanced by the court in Austin J.

       The bottom line in this case is that further inquiry is required. On remand, the

juvenile court must direct the department to make a meaningful inquiry regarding the

children’s Indian ancestry, including interviews with extended family members and

contact with the Yaqui tribe of Arizona. If that information establishes a reason to know

the children are Indian children, the department must provide formal notice to any tribe

identified or to the Bureau of Indian Affairs. After these further inquiries, the department

shall notify the court of its actions and file certified mail return receipts for any ICWA

notice they sent, as well as any responses. The court must then determine, on the record,

whether the ICWA inquiry and notice requirements have been satisfied and whether

Isaiah and Summer are Indian children. If the court finds they are, it must conduct new

section 366.26 hearings in compliance with ICWA and related California law. If not, the

court may reinstate its original section 366.26 orders.




                                              17
                                            III

                                     DISPOSITION

       We conditionally reverse the section 366.26 orders and remand to the juvenile

court to direct the department to comply with the inquiry and notice provisions of ICWA

and related California law and for further proceedings consistent with this opinion.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                               SLOUGH
                                                                                       J.

We concur:


MILLER
                Acting P. J.


RAPHAEL
                          J.




                                            18